


Exhibit 10.32







[varca_ex1032002.gif] [varca_ex1032002.gif]










December 15, 2011







Roger Tichenor, CEO

Varca Ventures, Inc

1630 Ringling Blvd.,

Sarasota, Florida 34236







Dear Roger:




New Zeal Inc. is prepared to provide Varca Ventures, Inc. with a number of
requisite services to achieve the highest possible and appropriate market
capitalization through its strategic, technological and intellectual services.




New Zeal Inc. Approach




New Zeal Inc. sees a tremendous opportunity in the restoration and establishment
of the financial brand of Varca Ventures, Inc.

as a company and as a going concern. New Zeal Inc. will assist Varca Ventures,
Inc. in achieving this through its own select team of developers, designers,
writers and coders to craft the story and the history.  




New Zeal Inc. will commence a twelve (12) month corporate awareness campaign.
During that time we will deliver the following:




·

Create a Corporate Fact Sheet/Corporate Executive Summary.

·

Commission an independent, third party Research Report.

·

Manage and update online financial portal information aka: Yahoo, Bloomberg,
Hoovers.

·

Introduce the company to Market Participants, including Market Makers and
Investment Bankers.

 





--------------------------------------------------------------------------------







New Zeal Inc. will also undertake the following during the twelve (12) month
period:




·

Create a Database of Journalists covering Mining & Mineral Exploration.

·

If required, set up Analyst/Investor Conference Calls.

·

Monitor shareholder base activity through weekly DTC sheets provided by Varca
Ventures, Inc.

·

Develop introductions to direct buy-side/sell-side research analysts who cover
the client’s industry.

·

Deliver PDF’s of Corporate Report and Executive Summaries.




Cost




·

New Zeal shall be issued 700,000 restricted shares of common stock of Varca
Ventures Inc. as consideration for its services under this agreement.




·

All pre-approved out of pocket expenses will be billed at cost directly to Varca
Ventures, Inc.







For Consultant:

For Company:

 

 

New Zeal Inc.

Varca Ventures, Inc.

 

 

 

 

/s/ George Demakos

/s/ Roger Tichenor

George Demakos

Roger Tichenor















